     Case 1:19-cv-01420-MKV Document 66 Filed 06/22/20 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 6/22/2020

                                                                1:19-cv-01420 (MKV)
 In re Avon Products Inc. Securities Litigation
                                                                     ORDER

MARY KAY VYSKOCIL, United States District Judge:

       Pursuant to its Order dated May 29, 2020 [ECF 63], the Court held a telephonic

discovery conference with the parties on June 17, 2020 regarding Defendants’ motion to

compel documents from Plaintiffs regarding the seven confidential witnesses (“CWs”)

referenced in their operative complaint. After receiving briefing and hearing argument, it

is HEREBY ORDERED that:

1.     Plaintiffs shall produce all documents they have received from any CW or any

       CW’s counsel.

2.     Plaintiffs shall produce all declarations that have been executed by any CW, and

       shall provide a list of all outstanding CW declarations that are not yet completed

       or executed.

3.     Plaintiffs shall produce all communications between Plaintiffs (or any of their

       attorneys, agents or representatives) and any CW (or any of their attorneys, agents

       or representatives). If Plaintiffs assert any privilege over any such

       communications, Plaintiffs shall record such documents on a privilege log to be

       provided to Defendants along with the production made under this Order.

4.     Plaintiffs shall provide to the Court and Defendants a privilege log of any

       interview notes, documents or other memorializing documents or recordings of

       any interviews conducted of the CWs for review of any claim of privilege or other

       protection from discovery.
     Case 1:19-cv-01420-MKV Document 66 Filed 06/22/20 Page 2 of 2



5.      All documents and privilege logs ordered here under shall be produced on a

        rolling basis as they are available, with all documents produced no later than July

        3, 2020.

Failure to comply with the terms of this Order may result in sanctions, including

dismissal of a claim or defense.

SO ORDERED.



Date:    June 22, 2020                           MARY KAY VYSKOCIL
         New York, NY                            United States District Judge
